Citation Nr: 1814268	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  10-42 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial evaluation for asthma in excess of 30 percent prior to October 24, 2017, and to an evaluation in excess of 60 percent thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from September 1975 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) from the Veteran's disagreement with a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran and his spouse appeared and testified before the undersigned Veterans Law Judge at a videoconference hearing conducted in May 2015.  A transcript of the hearing has been associated with the Veteran's claims file.

The Board denied the Veteran's claim in a June 2015 decision.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In January 2017, the Court issued a Memorandum Decision in which it vacated and remanded the June 2015 Board decision.  The Board then remanded the Veteran's appeal in August 2017.  In its remand directives, the Board instructed the Agency of Original Jurisdiction (AOJ) to seek authorization for private treatment records, obtain outstanding VA treatment records, and afford the Veteran an additional VA medical examination.  The Board is satisfied that there has been substantial compliance with its August 2017 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Pursuant to these directives, the Veteran attended an October 2017 VA medical examination.  The Veteran was subsequently assigned a 60 percent evaluation for asthma in a January 2018 rating decision effective October 24, 2017.


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's asthma was manifested by Forced Expiratory Volume in one second (FEV-1) no worse than 73 percent of predicted and a ratio of FEV-1 to Forced Vital Capacity (FEV-1/FVC) no worse than 71 percent as shown by pulmonary function testing (PFT).

2.  For the period prior to October 24, 2017, the Veteran's asthma did not require at least monthly visits to a physician for required care of exacerbations and did not require intermittent courses of systemic corticosteroids.

3.  For the period beginning October 24, 2017, the Veteran's asthma was not manifested by more than one attack per week with episodes of respiratory failure and did not require daily use of systemic high dose corticosteroids or immuno-suppressive medications.


CONCLUSIONS OF LAW

1.  For the period prior to October 24, 2017, the criteria for an evaluation in excess of 30 percent for asthma were not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Diagnostic Code (DC or Code) 6602 (2017).

2.  For the period beginning October 24, 2017, the criteria for an evaluation in excess of 60 percent for asthma have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, DC 6602 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Legal Standard

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).  Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's claim arises from his disagreement with the initial disability rating that was assigned for his asthma.  On a claim for increased rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings.  The Veteran's asthma has been assigned a 30 percent rating for the period prior to October 24, 2017, and to a 60 percent rating as of that date.  This disability is rated pursuant to Diagnostic Code 6602.  38 C.F.R. § 4.97.

Pursuant to DC 6602, a 10 percent disability rating is assigned when the evidence shows a Forced Expiratory Volume in one second (FEV-1) of 71 to 80 percent predicted, or; the ratio of FEV-1 to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy.

A 30 percent disability rating is warranted for bronchial asthma FEV-1 of 56 to 70 percent predicted, or; the ratio of FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  Id. 

A 60 percent disability rating is warranted for bronchial asthma with FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  Id. 

A maximum schedular or 100 percent disability rating is warranted for bronchial asthma with FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  Id.

In making its determination, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

II.  Analysis

After a full review of the record, and as discussed below, the Board concludes that the criteria for a disability evaluation in excess of 30 percent for asthma for the period prior to October 24, 2017, have not been met, and that the criteria for an evaluation greater than 60 percent beginning on that date have not been met.

The Veteran was initially afforded a VA medical examination in connection with his claim in January 2010.  At that time, he reported that he experienced daily symptoms of wheezing, with his symptoms occurring worse in the spring season, during a respiratory infection, or with exercise.  The Veteran indicated that he had not had any hospitalizations for this condition since the early 1990s and used Albuterol twice per day and a nebulizer two to three times per month.  Upon examination, the Veteran was found to have very mild expiratory wheezes bilaterally, but did not present with rubes or rales and he was found to have moderate and persistent asthma.  Pre-bronchodilator Pulmonary Function Testing (PFT) resulted in an FEV-1 of 91 percent of predicted and an FEV-1/FVC of 90 percent.  Post-bronchodilator testing found the Veteran to have an FEV-1 of 108 percent of predicted and an FEV-1/FVC of 71 percent.

These results appear most consistent with the criteria for a 30 percent evaluation, as described above, and do not include the FEV-1 or FEV-1/FVC of 40 to 55 percent required for an evaluation of 60 percent.  Likewise, this evidence appears inconsistent with the treatment-related criteria that are necessary for a higher evaluation.  Namely, this examination report and the Veteran's report of medical history at that evaluation do not include any mention of any prescription or treatment with intermittent courses of systemic corticosteroids.  Treatment records from that time also contain no evidence that the Veteran required at least monthly visits to a physician for required care for exacerbation of the Veteran's asthma.

In his March 2010 notice of disagreement, the Veteran contended that he had to work in a warehouse facility with numerous respiratory irritants that triggered his asthmatic condition.  He stated that he could no longer mow his lawn, perform general housework, or participate in a daily exercise program.  The Veteran also indicated that he could no longer engage in sexual relations with his wife on a weekly basis or shovel his sidewalk or driveway.  The Board is sympathetic to the Veteran's contentions and finds that the Veteran is competent to report these observable symptoms.  However, the evidence does not suggest that the Veteran has the medical knowledge, training, or experience necessary to describe the severity of his asthma in the specific clinical PFT findings required for an increased evaluation for the period prior to October 24, 2017, and he did not at that time contend that he has undergone the required degree of treatment for his condition to warrant an increased rating for that period.  

In support of his claim, R.E., a friend of the Veteran's, submitted an August 2009 statement in which she reported becoming increasingly award of the Veteran's asthmatic condition.  R.E. indicated that she had observed the Veteran's breathing sensitivity and reaction to elements in the environment had caused him to have asthma attacks that endanger his life.  Like the Veteran, R.E. is competent to report her observations of the Veteran, including her statements that she has observed his asthma attacks.  However, this friend did not specify when and with what frequency the Veteran experienced those attacks.  This statement also does not contain any suggestion that these attacks required the Veteran to seek medical care from a physician on at least a monthly basis, as is required to succeed in a claim for an evaluation of greater than 60 percent under DC 6602.  Accordingly, the Board finds that this lay statement is not substantially probative in this claim.

VA treatment records from the period after the Veteran's initial January 2010 VA medical examination do not contain any competent or credible evidence that the Veteran's asthma was manifested by the level of care or severe PFT results that would warrant an evaluation higher than 30 percent.  For instance, although the Veteran reported that he was using a nebulizer more often in a VA clinical examination in August 2013, that treatment note does not indicate that he was prescribed intermittent courses of systemic corticosteroids or required medical attention from a physician on at least a monthly basis for exacerbations.  

The Board has also considered a VA primary care treatment note from September 2014.  At that time, the Veteran had recently sustained a rib fracture and requested Family and Medical Leave Act (FMLA) paperwork due to what he described as asthma exacerbations that prevented him from going into work.  The Veteran reportedly stated that, when he had an attack while working in the yard, he would have to call in to work two to three times per month.  Although the Veteran is competent to report the frequency with which he must call out of work, the Veteran's treating physician at that time specifically stated that he had reviewed the Veteran's records and indicated that the Veteran had not called in for asthma attacks.  The Veteran reportedly acknowledged at that time that, when he had an attack, he would perform his self-treatment at home and would not call in for them.  On its face, this treatment note appears to fall short of the rating criteria for a 60 percent evaluation pursuant to DC 6602.  More specifically, the Veteran appears to have acknowledged at that time that his attacks did not cause him to require the "at least monthly visits to a physician for required care of exacerbations," as is required by DC 6602.

To further evaluate the Veteran's claim, he was afforded an additional VA medical examination in September 2014.  The Veteran indicated at that time that his symptoms had progressed since his previous medical evaluation and that he would become short of breath roughly five minutes at a time four to five times per day.  He noted that he used a rescue inhaler every three to four hours and up to six puffs per day in addition to using a nebulizer twice weekly.  The Veteran also endorsed symptoms of wheezing constantly throughout the day, with increased wheezing when there is increased moisture in the air.  Exacerbations were reported to occur five to six times per year, but the Veteran indicated that he only saw his primary care provider twice per year for these exacerbations of symptoms.  Functionally, the Veteran estimated that he could stand 15 to 20 minutes before becoming short of breath, walk one mile, climb two flights of stairs, and lift up to 40 or 50 pounds.  The Veteran denied being able to run.

Although the Board is sympathetic to the symptoms the Veteran experienced, the evidence in the September 2014 VA examination report simply does not support an evaluation greater than 30 percent.  The examiner who completed that evaluation specifically stated that the Veteran did not require oral or parenteral corticosteroids and the twice yearly physician visits for symptom exacerbation that the Veteran reported at that time fails to reach the frequency of physician-provided care that is required for a 60 percent evaluation.  Likewise, PFT conducted at that time found the Veteran to have a pre-bronchodilator FEV-1 at 73 percent of expected and FEV-1/FVC of 89 percent, whereas post-bronchodilator testing resulted in an FEV-1 of 87 percent of expected and an FEV-1/FVC of 94 percent.

As noted above, the Veteran appeared and testified with his spouse at a Board hearing in May 2015.  At that time, the Veteran indicated that he had to invoke the FMLA six or seven times due to pneumonia and that he had developed pneumonia due to his respiratory conditions and asthma.  The Veteran stated further that he could no longer play ball or work in a factor, that he needed to use inhaler more and more each day due to age, and that he had to perform daily breathing treatments with a nebulizer.  The Veteran also indicated that he had to seek emergency treatment four to five times in 2015 and the Veteran's spouse suggested that six times was probably the more accurate number.  

As noted above, the Veteran is certainly permitted to report on the frequency with which he takes his medication and the difficulties his respiratory condition cause in working around a dusty environment or with significant exertion.  However, there is no indication that either he or his wife possesses the medical knowledge or training to provide a competent opinion regarding the medically complex question of whether the Veteran's asthma has caused pneumonia.  Although the Veteran and his spouse appear to have implied that these numerous emergency room visits were related to either episodes of pneumonia or asthma, the Veteran's VA treatment records do not contain evidence of at least monthly visits to physician for care of asthma, rather than pneumonia.  

Similarly, although the Veteran reported at the hearing that he was using a heavier dose for his inhalation therapy and that he had to use his inhaler more frequently than in the past, he did not contend that he was prescribed systemic corticosteroids, as is required for a 60 percent evaluation pursuant to DC 6602.  

The record also contains an FMLA form completed by a treating physician.  In that form, the Veteran's doctor indicated that he had treated the Veteran in January 2015, but stated that the Veteran would need treatment visits at least twice per year due to his condition.  This physician also stated that it would be medically necessary for the Veteran to be absent from work during flare-ups and that these flare-ups would occur one to two times per month and last two to four days.  This physician is competent to report on the functional impacts of the Veteran's asthma.  However, this clinician's assessment appears to be based only on a single episode of care in January 2015.  Moreover, this physician did not indicate that physician-provided care would be necessary during these periods of exacerbation, as is required by the criteria for a 60 percent evaluation under DC 6602.  

Subsequent VA treatment records also fail to include evidence that the Veteran has received the at least monthly physician-provided care for asthma exacerbations or that he was prescribed systemic corticosteroids.  They also fail to include the FEV-1 or FEV-1/FVC test results necessary for an evaluation greater than 30 percent pursuant to DC 6602.  

Ultimately, the Board finds that the credible, competent, and probative evidence of record prior to October 24, 2017, does not indicate that the Veteran's asthma has required him to seek care from a physician on an at least monthly basis due to exacerbations of his symptoms.  Examination reports also fail to include competent evidence from that period that his PFT results rise to the level of severity for a 60 percent evaluation and do not contain competent and credible evidence that he was prescribed systemic corticosteroids.  Accordingly, with respect to the period prior to October 24, 2017, the preponderance of evidence is against the Veteran's claim for an increased evaluation.

The Board also does not find that the criteria for an evaluation greater than 60 percent are met for the period beginning October 24, 2017.  Pursuant to Board remand directives, the Veteran attended an additional VA medical examination on that date to evaluate the current severity of the Veteran's asthma.  There, the Veteran indicated that he received private treatment for his asthma once per month and noted that he used his albuterol inhaler two to three times per day in a usual nine-hour workday due to dust and pollens in his workplace.  These irritants reportedly caused him to have shortness of breath and chest tightness.  The Veteran also explained that he at times experienced symptoms of wheezing even while at rest and he stated that when he raked leaves or mowed his lawn, he would need breathing treatment afterward.  

The examiner also reported some inconsistent statements on the part of the Veteran.  For instance, the Veteran first reportedly indicated that he experienced shortness of breath after walking a mile, but later in the evaluation the Veteran was noted to have endorsed symptoms of shortness of breath with walking only 200 yards.  Similarly, the Veteran initially reported that he used oral prednisone daily, but was subsequently said to be vague about his usage of this drug and subsequently indicated that he was dosed in five or ten-day bursts with tapers at least twice since he was first prescribed this medication.  As was the case with the Veteran's statements regarding the period before the October 2017 VA medical examination, the Board acknowledges that he is competent to report the frequency of his medical visits and the specific medication and dosages he has been prescribed to treat his medication.  The Board does find, however, that the inconsistencies and vague nature of the Veteran's reports of his oral prednisone use reduces the credibility and probative weight of these statements.  

Moreover, at least to the extent these statements relate to treatment the Veteran received prior to October 24, 2017, the Board finds that they are not supported by clinical treatment records in the claims file.  The Board also acknowledges that the Veteran reported that he received this treatment from a private provider.  However, as explained below, VA sought authorization for release of these records, but no response to VA's request appears in the record.  Accordingly, the only suggestion that the Veteran has ever experienced this degree of asthma-related care appears to be at the October 2017 VA medical examination.  The Board finds that, as it relates to the period prior to October 24, 2017, it is less probative than the VA treatment records and the pattern of medical care and treatment described in those records.

Ultimately, to warrant an evaluation in excess of 60 percent for the period beginning October 24, 2017, due to treatment or frequency of attacks, the evidence must show that the Veteran experiences more than one attack per week with episodes of respiratory failure, or that he requires daily use of systemic high dose corticosteroids or immune-suppressive medications.  Given the Veteran's eventual statement that he has not used oral prednisone since August 2017 and the lack of any competent contention that the Veteran experiences attacks in his asthma that are so severe that they cause episodes of respiratory failure on a weekly basis, the Board finds that those criteria are not satisfied.  

To warrant a total rating based on PFT results under 6602, the evidence must demonstrate that the Veteran has an FEV-1 of less than 40 percent of the predicted value or an FEV-1/FVC of less than 40 percent.  At his October 2017 VA medical examination, the Veteran was observed to have a pre-bronchodilator FEV-1 of 79 percent of predicted and an FEV-1/FVC of 71 percent.  Post-bronchodilator testing found the Veteran to have an FEV-1 of 89 percent of predicted and an FEV-1/FVC of 73 percent.  These clinical results do not rise to the severity of PFT findings for a 100 percent rating under 6602 and the Board finds that an evaluation in excess of 60 percent is not warranted.  

In the Veteran's February representative brief, the issue of entitlement to an increased evaluation due to extraschedular considerations was also explicitly raised.  In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court addressed the extraschedular provisions of 38 C.F.R. § 3.321(b) at length and held that the determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  In Anderson v. Shinseki, 22 Vet. App. 423, 427 (2008), the Court clarified that the Thun steps are, in fact, "elements."

The first step or element in the Thun analysis is determining whether the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule for that disability. 

If the first element is met, the second step or element is determining whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Such factors include "marked interference with employment" and "frequent periods of hospitalization." 

When both the first and second elements are met, the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service (Director), for consideration of the third step or element: determining whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

As noted above, the Veteran's asthma-related symptoms include shortness of breath with exertion, wheezing, and chest tightness.  The Board appreciates the impact of these symptoms and the difficulties they cause the Veteran.  However, as noted above, the rating criteria for asthma include an assessment of the Veteran's pulmonary functioning, the type and frequency of treatment, and the frequency of asthmatic attacks.  The Board sympathizes with the Veteran's difficulty with breathing on exertion and chest tightness.  However, these symptoms are fully contemplated by the criteria set forth in the rating schedule for asthma, which specifically describe the diminished lung functioning shown in PFT results and the symptoms inherent in an asthmatic attack.  Because the Veteran's asthmatic symptoms are fully contemplated by the rating criteria for asthma, the Board cannot find that those criteria are inadequate in the evaluation of the Veteran's disability.  The first Thun element is therefore not met and referral for extraschedular evaluation is not appropriate in this claim.

To the extent the February 2018 representative brief suggests that the Veteran's asthma has rendered him unemployable, the Board has considered the holding of Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court found that a claim for a total disability rating based on individual unemployability may be part of any claim for an increased evaluation.  An expanded claim to include a total evaluation is therefore appropriate when the evidence of record shows that a claimant's service-connected disabilities prevent the claimant from securing and following a substantially gainful occupation.  

Here, the Board does not find that the Veteran's service-connected disabilities of asthma and a left ankle injury have prevented him from being able to maintain substantially gainful employment.  Specifically, the Veteran acknowledged at the October 2017 VA medical examination that he continued working in an office environment and usually performed nine-hour shifts.  The Board acknowledges the Veteran's reports that this environment may also include dust and other pulmonary irritants and that he must use an albuterol inhaler two to three times per day.  However, there is no competent and credible evidence of record indicating that the Veteran's service-connected disabilities have prevented him from being able to maintain this employment.  On the contrary, the record and mental health treatment records in the claims file indicate that the Veteran has regularly been employed in an office setting throughout the appellate period.  As such, the record does not show that the Veteran's service-connected disabilities have rendered him unemployable and the holding of Rice is not applicable to the facts of the instant appeal.




III.  VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).  Here, the record does not contain any contention that the Veteran has received insufficient notice with respect to his claim.

As part of its duty to assist a claimant, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (2017).  As noted above, the Board previously remanded this matter in August 2017 to contact the Veteran and ask him to authorize release of potentially relevant private treatment records.  VA sent the Veteran correspondence later that month asking him to identify and complete a release form pursuant to the Board's remand directives.  

Unfortunately, it does not appear that the Veteran has responded to this request.  Although the Veteran did describe this treatment at the subsequent VA medical examination in October 2017, the examiner confirmed that the Veteran had not provided these records to VA.  The Court has held that the duty to assist is not a one-way street and that a claimant cannot passively wait for VA to unilaterally engage in evidentiary development in circumstances where the claimant may or should have information that is essential in obtaining putative evidence.  See Woody. Derwinski, 1 Vet. App. 190, 193 (1991).  As VA has complied with the Board's remand directives, the Board finds that reasonable efforts have been spent in attempting to obtain the potentially relevant private treatment records in this claim and the duty to assist in the acquisition of those records has been satisfied.

Similarly, the Veteran was afforded an additional VA medical examination in October 2017 to evaluate the current severity of his asthma.  The Board is satisfied that this VA examination contains a sufficient and adequate history of the Veteran's asthma and adequately describes the severity and nature of this disability.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  Ultimately, the Board finds that VA's duties to notify and assist have been satisfied in this claim.

ORDER

An evaluation in excess of 30 percent for asthma for the period prior to October 24, 2017, is denied.

An evaluation in excess of 60 percent for asthma for the period beginning October 24, 2017, is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


